Citation Nr: 0113409	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation greater than 10 percent for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
February 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision that granted service connection 
and a 10 percent rating for a left knee disability; the 
veteran appeals for a higher rating.  He testified at an RO 
hearing in December 1999 and at a Board hearing in February 
2001.


FINDINGS OF FACT

The veteran's service-connected left knee disability is 
manifested by slight instability and by arthritis with slight 
limitation of motion.


CONCLUSION OF LAW

The veteran's left knee disability is to be rated 10 percent 
for instability, plus 10 percent for arthritis with 
limitation of motion.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1977 to 
February 1999.  His service medical records show that in 
March 1998 he sustained a twisting injury to the left knee 
while playing basketball.  X-rays showed effusion, 
degenerative spur formation affecting the patella, and 
irregularity of the articular surface of the medial femoral 
condyle suggesting osteochondritis dissecans.  The initial 
diagnosis was left knee sprain.  In subsequent months the 
veteran received periodic treatment for the left knee 
condition.  A July 1998 record notes that a magnetic 
resonance imaging (MRI) study revealed a medial meniscus tear 
and chondromalacia.  In September 1998, the veteran underwent 
arthroscopic surgery involving repair of the medical meniscus 
and chondroplasty.  Thereafter the veteran received periodic 
treatment for his postoperative left knee condition.  A 
February 1999 treatment record notes that the veteran 
ambulated without pain and could run on a treadmill at slow 
speed without significant complaint.  The left knee was 
stable and not tender to palpation.  There was some 
patellofemoral crepitus, and range of motion was from 3 to 
120 degrees.  The veteran retired from service at the end of 
February 1999, based on having completed more than 20 years 
of active duty.

In March 1999, the veteran filed a claim for service 
connection for a left knee disability.

At a May 1999 VA examination, the history of the left knee 
medial meniscus tear and arthroscopic meniscectomy was noted.  
The left knee had range of motion from 0 to 138 degrees with 
patellofemoral grinding on extension.  There was no laxity in 
the left knee.  X-rays showed mild degenerative changes of 
the left knee knee.  The impression was degenerative 
arthritis.

In July 1999, the RO granted service connection and a 10 
percent rating for a left knee disability (described as 
degenerative joint disease), effective from March 1, 1999 
(day after release from active service).  The rating was 
assigned under Diagnostic Code 5010 for traumatic arthritis.

A November 1999 treatment record from a military facility 
notes the history of the arthroscopic meniscectomy.  The 
veteran reported continued left knee pain and said it 
prevented his jogging, participation in sports, and carrying 
heavy objects, and otherwise interfered with his daily 
activities.  Range of motion of the left knee was from 0 to 
120 degrees.  On examination of the left knee, there was no 
instability to varus or valgus stress, no joint line 
tenderness, and no Lachman's or pivot-shift signs, but 
McMurray's and Appley's signs were positive.  It was noted 
there was some left quadriceps atrophy.  The circumference of 
the left quadriceps was 6 cm less than that of the right at a 
point 15 cm above the patella, and strength in the left 
quadriceps was less than in the right.  The diagnosis was 
left knee medial meniscus tear with a partial meniscectomy, 
and patellofemoral joint arthrosis with problems with daily 
activities.

At a December 1999 RO hearing, the veteran's representative 
argued that separate 10 percent ratings should be assigned 
for left knee arthritis and instability.  The veteran 
testified that he had difficulty ascending and descending 
stairs and inclines, particularly when carrying heavy 
objects, due to weakness in the left leg.  He said he was no 
longer able to jog or participate in sports, and exercises 
prescribed by physical therapists were painful.  He reported 
he had not missed work due to his knee disorder.

At a January 2000 VA examination, the veteran reported left 
knee pain, swelling, and giving way.  The examiner noted the 
history of the left knee injury and the arthroscopic meniscus 
repair in service.  On examination of the left knee, there 
were well-healed arthroscopic incisions.  The left knee had 
no swelling, fluid, heat, erythema, subluxation, or 
contracture.  Anterior and posterior drawer signs were 
negative as was Lachman's.  McMurray's sign was positive.  
There was mild laxity and instability of the left knee 
medially.  There was mild to moderate tenderness medially, 
and mild to moderate crepitus on extension.  Range of motion 
was from 0 degrees extension to 130 degrees flexion.  There 
was mild to moderate weakness and atrophy of the left 
quadriceps (it was 2 inches smaller than the right), and on a 
separate neurological evaluation the doctor said this was 
secondary to the left knee problem.  The veteran could arise 
and stand normally; gait was independent, with a mild limp to 
the left; and the veteran refused to walk on heels or toes of 
the left foot, and refused to hop on the left foot or squat.  
An MRI of the left knee showed evidence of the previous 
partial meniscectomy and no re-tear, and there appeared to be 
a small, loose, meniscal fragment in the posterior aspect of 
the medial compartment as well as chondromalacia of the 
patella and the medial femoral condyle; the MRI impression 
was previous partial medial meniscectomy.  The clinical 
examiner reported that there was no evidence of weakened 
movement, excess fatigability, or incoordination.  He said, 
however, that the left knee was mildly unstable and that the 
instability was presumably due to the damaged medial meniscus 
and atrophy of the quadriceps.  The diagnosis was status post 
arthroscopy of the left knee.

In January 2000, the RO hearing officer continued the 10 
percent rating for the left knee disability.  It was held 
that the 10 percent rating would be assigned under Diagnostic 
Code 5257 for slight instability, and that a separate rating 
for arthritis under Code 5010 was not in order because the 
limitation of motion of the left knee did not meet the 
criteria for a 0 percent rating under the limitation-of-
motion codes.

At a February 2001 Board hearing, the veteran testified that 
his left knee became swollen, he felt a cracking sensation 
with motion, and he had to use a handrail when going up or 
down stairs.  He felt that he had no strength in the knee and 
he had to use care when walking downhill because it might 
give way.  He said that at work and at home he tried to avoid 
carrying heavy objects.  He said he had been advised to jog, 
but had not done so, and had been unable to participate in 
sports.  He said he wore a brace daily, used ice packs about 
twice a week, and did not take medication for the knee.  He 
had an appointment scheduled at the orthopedic clinic at 
Walter Reed Army Medical Center and asked that the record 
remain open until he could submit the report from that visit.

A March 2001 outpatient treatment record from Walter Reed 
notes the veteran's medical history.  On left knee 
examination, there was no varus or valgus instability, and 
Lachman's sign was negative.  There was minimal crepitus.  
Range of left knee motion was from 5 to 120 degrees.  X-rays 
showed moderate osteoarthritis, more in the medial 
compartment than the lateral.  The assessment was left knee 
osteoarthritis.  It was commented that the veteran could take 
Tylenol and that he could need a total knee arthroplasty if 
his symptoms progressed.

Analysis

The file shows that the evidence has been properly developed 
on the claim for a rating higher than 10 percent for a left 
knee disability, and there is no further VA duty to assist 
the veteran with his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe. 38 C.F.R. 4.71a, Code 5257.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent; flexion limited to 45 degrees is rated 10 percent; 
and flexion limited to 30 degrees is rated 20 percent. 
38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent; extension limited to 10 degrees is rated 10 percent; 
and extension limited to 15 degrees is rated 20 percent.  38 
C.F.R. § 4.71a, Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Codes 5003-5010) and for 
instability of a knee (Code 5257).  VAOPGCPREC 9-98 and 23-
97.

Most recently, the RO has rated the veteran's left knee 
disability as 10 percent disabling under Code 5257 for slight 
instability.  The post-service medical records (1999 VA 
examination, 1999 outpatient record, 2000 VA examination, and 
2001 outpatient record) generally show normal results on 
testing for left knee stability, although the veteran was 
said to have mild instability at the 2000 VA examination.  
The 2001 outpatient record showed no instability.  The 
veteran reports he uses a knee brace at times, and there is 
some left quadriceps atrophy.  The evidence as a whole 
supports a finding of slight instability, as required for a 
10 percent rating under Code 5257.  However, moderate 
recurrent subluxation or lateral instability of the left 
knee, as required for the next higher rating of 20 percent 
under Code 5257, is not shown.

The left knee disability also includes arthritis with slight 
limitation of motion.  The medical records since service show 
the best range of motion was at the 1999 VA examination (0 
degrees extension to 138 flexion) and the worst range of 
motion was at the 2001 outpatient visit (5 degrees extension 
to 120 degrees flexion).  If strictly rated under range-of-
motion Codes 5260 and 5261, the reported ranges of motion 
would be rated noncompensable.  However, the presence of 
arthritis with at least some limitation of motion supports a 
10 percent rating under Codes 5003 and 5010.  While the 
veteran reports some pain, there is no credible evidence to 
show that pain on use or during flare-ups results in 
additional limitation of motion to the extent that the left 
knee disability would be more than 10 percent disabling under 
the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).

The RO hearing officer held that a 10 percent rating would be 
assigned under Diagnostic Code 5257 for slight instability, 
and that a separate rating for arthritis under Code 5010 was 
not in order because the limitation of motion of the left 
knee did not meet the criteria for a 0 percent rating under 
the limitation-of-motion codes.  There is much in the VA 
General Counsel's opinions on the subject (VAOPGCPREC 9-98 
and 23-97) which support the view that range of knee motion 
must meet the criteria for a 0 percent rating of the 
limitation-of-motion codes in order for there to be dual 
ratings.  However, a footnote in the latest of these opinions 
(VAOPGCPREC 9-98) states that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  Thus it seems that dual ratings are 
permitted when there is arthritis and any limitation of 
motion knee (even if that limited motion does not meet the 0 
percent criteria of the limitation-of-motion codes).  In any 
event, the 2001 outpatient record notes left knee extension 
of 5 degrees, which is the requirement for a 0 percent rating 
under Code 5261.

The Board therefore finds that separate ratings of 10 percent 
for left knee instability (Code 5257) and 10 percent for left 
knee arthritis with limitation of motion (Codes 5003 and 
5010) are warranted in this case.  The Board also notes that 
this is an initial rating case, and consideration has been 
given to "staged ratings" since the date that service 
connection became effective (i.e., different percentage 
ratings for different periods of time based on the facts 
found).  Fenderson v. West, 12 Vet.App. 119 (1999).  However, 
it appears that there have been no identifiable periods of 
time, since the effective date of service connection, when 
the left knee disability has varied in severity to the extent 
which would warrant staged ratings.  Thus the separate 10 
percent rating for left knee instability and the separate 10 
percent rating for left knee arthritis are to be effective as 
of the date service connection became effective.

The Board has considered rating the left knee disability 
under other diagnostic codes, but such would not result in a 
higher rating.  The veteran had a partial left knee 
meniscectomy in service, but a symptomatic knee following 
removal of a semilunar cartilage is only rated 10 percent 
under 38 C.F.R. § 4.71a, Code 5259.  The medical evidence 
does not show the veteran currently has a dislocated 
semilunar cartilage of the left knee, with frequent episodes 
of locking, pain, and effusion into the joint; thus a 20 
percent rating under 38 C.F.R. § 4.71a, Code 5258 would not 
be in order.

It should also be mentioned that the Board has evaluated the 
left knee disability based on the severity of the condition 
since service (when service connection became effective).  
That the disability might deteriorate in the future (as 
suggested by the latest outpatient record) has no bearing on 
the rating to be currently assigned.  If the veteran's left 
knee condition does in fact worsen at a later date, he may 
file a claim for an increased rating.

In sum, the Board grants a higher rating for the left knee 
disability, consisting of a separate 10 percent rating for 
instability and a separate 10 percent rating for arthritis 
with limitation of motion.  The benefit-of-the-doubt rule has 
been considered in reaching this decision.  38 U.S.C.A. 
§ 5107(a).


ORDER

The veteran's left knee disability is to be separately rated 
10 percent for instability, and 10 percent for arthritis with 
limitation of motion.  To this extent, the appeal for a 
higher rating for the left knee disability is granted.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

